Citation Nr: 0105645	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-08 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for service-connected bladder dysfunction with 
urinary frequency.

2.  Entitlement to a initial (compensable) evaluation for 
service-connected monoclonal gammopathy.

3.  Entitlement to secondary service connection for a chronic 
sleep disorder.

4.  Entitlement to service connection for bilateral hearing 
loss secondary to service-connected sensorimotor 
polyneuropathy.

5.  Entitlement to a total (100 percent) schedular rating.

6.  Entitlement to an effective date for a total compensation 
rating based on individual unemployability, prior to June 8, 
1994.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.  His earlier effective date appeal comes 
before the Board of Veterans' Appeals (Board) from a June 
1995 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  His other 
claims come to the Board from an April 1998 rating decision.

Although the claim for an increased rating for bladder 
dysfunction was not certified to the Board on the VA Form 8, 
the veteran submitted a timely substantive appeal in January 
1999.  That issue is, therefore, in appellate status.

The issue of secondary service connection for a sleep 
disorder will be addressed in the remand appended to this 
decision.  Under these circumstances, appellate review of the 
issue of entitlement to a total schedular rating must be 
deferred. 

An RO decision in September 1996 granted service connection 
for impotence as secondary to service-connected sensorimotor 
polyneuropathy.  The veteran  submitted a Notice of 
Disagreement with the initial evaluation in October 1995.  
The RO issued a Supplemental Statement of the Case in March 
1997, which included the impotence issue.  The veteran did 
not enter a substantive appeal regarding impotence until May 
1998.  Because the appeal was not submitted within one year 
of notification of the original decision, the Board concludes 
that it is not timely.  The Board recognizes that the veteran 
submitted a substantive appeal dated in October 1995, which 
the RO received much later in January 1999.  He expresses a 
desire to appeal the issue of impotence on that 
correspondence.  Nevertheless, this document cannot serve as 
a valid substantive appeal because it was not received in a 
timely manner by the RO.  Likewise, the Board notes that the 
October 1995 date cannot qualify it as a substantive appeal 
because the RO had not yet issued an SOC on that issue.  The 
Board observes that the question of the timeliness of the 
appellant's Substantive Appeal regarding this issue is, in 
itself, an appealable issue. See Marsh v. West, 11 Vet App. 
468, 470 (1998).  Before the Board may, in the first 
instance, find that it does not have jurisdiction over an 
issue because the veteran filed an untimely Substantive 
Appeal, VA must afford the veteran an opportunity to submit 
evidence or argument on this procedural issue.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  As the issue of 
secondary service connection for a sleep disorder must be 
remanded to the RO, the Board will also remand the issue of 
the timeliness of the appellant's Substantive Appeal for a 
higher initial evaluation for impotence (rather than send a 
Board letter) to afford the veteran an opportunity to submit 
evidence or argument on this procedural issue.  

The veteran had originally appealed the claims of entitlement 
to increased evaluations for sensorimotor polyneuropathy of 
the right and left upper extremities and the right and left 
lower extremities.  However, he withdrew these appeals by 
correspondence received by the RO in June 1998.

The Board denied a claim of entitlement to service connection 
for hearing loss secondary to his service-connected 
conversion reaction in November 1984.  The diagnosis of 
conversion reaction was later recharacterized as sensorimotor 
polyneuropathy of all four extremities.  Thus, the claim of 
entitlement to service connection for bilateral hearing loss 
secondary to sensory motor polyneuropathy is a new claim, and 
the law and regulations pertaining to finality of unappealed 
RO decisions are not applicable.  Under these circumstances, 
the Board, as did the RO (see supplemental statement of the 
case issued in September 1996), will consider the claim on a 
de novo basis.
                                                       
FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's service-connected bladder dysfunction with 
urinary frequency is not productive of urine leakage or 
incontinence requiring the use of an absorbent materials 
which must be changed more than four times per day, constant 
albuminuria with some edema, definite decrease in kidney 
function, or hypertension manifested by a diastolic pressure 
predominantly measuring 120 or more.

3.  The veteran's service-connected monoclonal gammopathy is 
not malignant or active and does not require treatment.

4.  The veteran has not presented any competent medical 
evidence of a relationship between any hearing loss and his 
service-connected sensorimotor polyneuropathy.

5.  A Board decision in November 1984 denied the veteran's 
claims for service connection and an increased rating; 
subsequent to that decision, the veteran did not file a claim 
for increased compensation benefits until June 8, 1994; an RO 
decision in January 1995 granted secondary service connection 
for a psychiatric disability (dysthymic disorder) and 
increased the combined rating for the veteran's service-
connected disabilities from 30 percent to 80 percent, and the 
RO advised the veteran at that time that, if he was seeking a 
total compensation rating based on individual unemployability 
that he must file a formal claim; the veteran filed a formal 
claim for that benefit on February 25, 1995; and the medical 
evidence of record at that time showed that his service-
connected disabilities precluded substantially gainful 
employment; there was no medical evidence of record prior to 
June 8, 1994, to show that the veteran was unemployable due 
to his service-connected disabilities. 

6.  The RO construed the veteran's statement received on June 
8, 1994 as an informal claim for a total compensation rating 
based on individual unemployability; as the veteran filed a 
formal claim for that benefit within one year, and the 
medical evidence then showed that he was unemployable due to 
his service-connected disabilities; as there was no medical 
evidence to show that he was unemployable prior to June 8, 
1994, the correct effective date for the unemployability 
benefit was the date of receipt of the claim, June 8, 1994.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for service-connected bladder 
dysfunction with urinary frequency have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.115a, Diagnostic Code 7512 (2000).

2.  The criteria for entitlement to an initial (compensable) 
evaluation for service-connected monoclonal gammopathy have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7799-7715 (2000).

3.  Bilateral hearing loss is not proximately due to or the 
result of a service-connected disorder.  38 C.F.R. § 3.310(a) 
(2000).

4.  The requirements for an effective date for a total 
compensation rating based on individual unemployability, 
prior to June 8, 1994, have not been met.  38 U.S.C.A. §§ 
1155, 5110(a) (West 1991); 38 C.F.R. §§ 3.155, 3.400(o) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the claims for secondary service 
connection for bilateral hearing loss, the assignment of 
higher ratings for service-connected bladder dysfunction and 
monoclonal gammopathy, and the claim for an earlier effective 
date for a total rating based on individual unemployability 
have been properly developed as various non-VA and VA 
radiographic and treatment records have been associated with 
the file.  The Board further finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate these claims, and the RO has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to secondary service connection for hearing loss 
as the RO has complied with the notice provisions of the 
VCAA.  This is so because the RO specifically notified the 
veteran of the requirements needed for entitlement to 
secondary service connection in the statement of the case.  
The RO notified the veteran that there must be evidence of to 
show that a service-connected disability caused or aggravated 
the claimed disability.  Moreover, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant a remand, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

I.  Increased evaluation:  Bladder dysfunction with urinary 
frequency

The veteran has indicated that he cannot void at certain 
times without using a self-catheterization kit, that his pain 
has increased, and that he is frequently awake at night.  
Because the veteran has appealed the original assignment of 
his 40 percent evaluation for bladder dysfunction, the entire 
period from the initial assignment of the disability rating 
to the present time must be considered.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4 (2000).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluation is based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because the veteran appealed his initial ratings, the rule 
from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 125.

The veteran established service connection for a bladder 
dysfunction in April 1998, and he is currently evaluated at 
40 percent under Diagnostic Code 7512.  According to Code 
7512, cystitis, chronic, includes interstitial and all 
etiologies, infectious and non-infectious should be rated as 
voiding dysfunction.  The criteria for voiding dysfunction 
are found at 38 C.F.R. § 4.115a (2000).  Voiding dysfunction 
is rated according to particular condition as urine leakage, 
urinary frequency, or obstructed voiding.

The criteria for voiding dysfunction provide that a 40 
percent evaluation is warranted for urine leakage or 
incontinence requiring the wearing of absorbent materials 
which must be changed 2 to 4 times a day.  A 60 percent 
evaluation is warranted for urine leakage or incontinence 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
38 C.F.R. § 4.115a (2000).  

The criteria for daytime voiding will not be considered 
because a schedular evaluation in excess of 40 percent is 
possible under the relevant criteria.  In fact, none of the 
other applicable criteria provide a higher possible schedular 
evaluation than 40 percent, except for the criteria for renal 
dysfunction.  Those criteria provide a 60 percent evaluation 
for constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension of at least 40 
percent disabling under Code 7101.  An 80 percent evaluation 
is warranted for persistent edema and albuminuria with BUN 40 
to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  38 C.F.R. § 4.115a (2000).

Code 7101 is relevant because the veteran could receive a 
higher evaluation under 38 C.F.R. § 4.115a if hypertension 
manifests itself by at least 40 percent under that Code.  A 
40 percent evaluation is warranted for diastolic pressure 
predominantly measuring 120 or more.  A 60 percent evaluation 
is warranted for diastolic pressure predominantly measuring 
130 or more.  38 C.F.R. § 4.104, Code 7101.

In this case, the veteran began to develop urinary 
dysfunction in the early to mid 1990's.  According to a 
September 1996 treatment record form Joseph Flores, M.D., the 
veteran had experienced nocturia for one year.  It was 
becoming worse with time.  The veteran also had some 
polyuria, but his urinalysis and urine culture were 
unremarkable.  He did not have diabetes.  The examiner 
suspected a neurogenic bladder, and the veteran was referred 
to the urology department, where he again reported 
experiencing nocturia for one year.  He also said he had 
hesitancy and pain with a full bladder.  

In October 1996, the veteran complained of nocturia, 
frequency, and intermittent hesitancy for a duration of one 
year.  The examiner at the urology clinic did not make any 
other findings other than stating that the prostate was small 
and flat.

In February 1997, the veteran continued to have problems with 
his bladder, to include polyuria throughout the evening.  He 
described small to moderate amounts of urine, which occurred 
at a rate of approximately one to two times every hour 
throughout the night.  Urinalysis showed microhematuria with 
10-25 red cells.  There was no pyuria.  

An X-ray of the veteran's kidneys showed no definite evidence 
of significant renal abnormality or hydronephrosis.  The 
examiner noted some post-voiding bladder retention, but there 
were no other gross abnormalities of the lower urinary tract.

The veteran complained of bladder difficulties at a VA 
examination in May 1997.  He reported that over the prior 
five or six months, he had experienced increasing bladder 
pain and frequent urination, which disturbed his sleeping.  
The examiner stated that although outside records were not 
available, the veteran appeared to have urinary retention 
from his neuropathy.

The veteran underwent a cystoscopy in May 1997.  He had some 
red spots that were seen during the operation, and he had 
been scheduled for a biopsy.  At a related VA examination in 
May 1997, he said that several doctors had told him that the 
bladder condition may have been related to the 
polyneuropathy.  The veteran reported that he had to urinate 
at night every one to two hours.  This had occurred over the 
course of the prior three years.  He had attempted to use 
Minipress, but the medication caused dizziness.  He denied 
any prostate enlargements.  He had no other symptoms except 
for bladder pain, and he denied dysuria.  The examiner 
diagnosed bladder pain with nocturia and hematuria, as well 
as pyuria with normal IVP.

According to the applicable schedular rating criteria, the 
Board concludes that an evaluation in excess of 40 percent is 
not warranted by the clinical evidence of record.  While the 
veteran has indicated that he must urinate frequently at 
night, which disturbs his sleep, there is no evidence to show 
that he has urinary leakage or incontinence requiring the use 
of an appliance or the wearing of absorbent materials which 
must be changed more than 4 times per day.  See 38 C.F.R. 
§ 4.115a.

The veteran has stated that he has occasional urinary 
hesitancy, and that he sometimes is required to use a urinary 
catheter.  However, the evidence of record does not reflect 
that the veteran has constant albuminuria with some edema.  
Although he must urinate frequently, there is no medical 
evidence to show that the veteran's urinary frequency results 
in a definite decrease in kidney function.  Moreover, there 
is no indication of record of hypertension that would disable 
the veteran by at least 40 percent under Code 7101.  The 
veteran's diastolic pressure, as distinguished from his 
systolic readings, does not predominantly measure 120 or 
more.  In view of the foregoing, the Board concludes that an 
evaluation in excess of 40 percent is not warranted for the 
veteran's bladder dysfunction.

II.  Increased evaluation:  Monoclonal gammopathy

Service connection was established for monoclonal gammopathy 
in April 1998, and the RO assigned a noncompensable 
evaluation under Code 7715.  Under that Code, a 100 percent 
evaluation is warranted with active disease or during a 
treatment phase.  Note:  The 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or after discontinuance of such 
treatment, determined by mandatory VA examination.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to provisions of 38 C.F.R. 
§ 3.105(e) of this chapter.  If there has been no local 
recurrence or metastasis, rate on residuals.  See 38 C.F.R. 
§ 4.118, DC 7715.

A May 1997 VA examination report shows that the veteran had a 
history of gammopathy.  The examiner reported that moclonal 
(monoclonal) gammopathy was an abnormality of the lymphatic 
system in which abnormal antibodies were made that attacked 
nerves.  In the veteran's case, the antibodies attacked 
sensory nerves.  Sometimes malignancy was associated, but the 
examiner stated that there was no malignancy in the veteran's 
gammopathy.  The veteran reported that in the past he had 
high IgG levels and normal IgM levels and high IgA levels 
consistent with monoclonal gammopathy.  He stated that he was 
taking no medications for his gammopathy, and the only 
treatment of which he was aware was the monitoring of his 
blood levels of IgM, IgG, and IgA.
The veteran stated in November 1999 that there was simply no 
treatment for him to undergo for his gammopathy.  He said 
that his doctors at Kaiser did not know of any treatment, 
other than to give him medication to help him sleep.  Under 
the applicable Code, the Board concludes that the veteran's 
monoclonal gammopathy is not active or during a treatment 
phase.  The term "treatment," according to the note 
following Code 7715, appears to include surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
The fact that the veteran takes medication to help him sleep 
is not treatment for the disability at issue, gammopathy.  
Moreover, the examiner in May 1997 specifically stated that 
the veteran's gammopathy was not malignant.  Because the 
disease is not malignant, and there is no indication of 
record that the disease is active or the veteran is 
undergoing a treatment phase, the Board concludes that a 
compensable evaluation for monoclonal gammopathy is not 
warranted by the clinical evidence of record.

III.  Service connection: Bilateral hearing loss 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310. When aggravation of a 
disease or injury for which service connection has not been 
granted is proximately due to, or the result of, a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In November 1984, the Board determined that the veteran's 
hearing loss was not etiologically related to a then-
diagnosed conversion reaction, which has since been 
determined to have been erroneously diagnosed.  The veteran 
now contends that his hearing loss is secondary to his 
service-connected polyneuropathy.  As the former claim was 
denied under a different theory, the Board considers this to 
be a new claim, and the veteran need not submit new and 
material evidence to reopen a claim that has been previously 
decided by the Board.
According to a June 1984 report from E. David Manace, M.D., 
the veteran had right sensory neural hearing losses from 
November 1982.  Dr. Manace indicated that the etiology of the 
hearing loss was unknown.  He stated that the veteran's 
hearing losses could progress over time, and that there 
should be annual check-ups as a result.

A May 1984 audiogram shows that the veteran had some loss of 
hearing at that time.  The audiologist reported that the 
veteran's left ear was essentially normal, but there was an 
unusual configuration with normal hearing at 2000, 6000, and 
8000 kHz with moderate loss at all other frequencies.  The 
audiologist did not offer an opinion, however, as to the 
cause of any hearing loss in the right ear.  The record 
therefore contains some evidence that the veteran has hearing 
loss.

On a statement received in June 1999, the veteran indicated 
that he was told his hearing loss could be related to his 
polyneuropathy.  He stated that an audiological examiner had 
stated to him that "it was possible but she couldn't state 
for sure."  The veteran indicated his belief that hearing 
loss was connected to his service-connected disabilities.  
The Board nevertheless cannot rely on the veteran's beliefs 
as a basis on which to grant entitlement to service 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495-
96 (1992).  Only medical professionals may enter competent 
conclusions as to questions that require medical 
determinations.  Because there is no indication that the 
veteran has the training, education, and expertise to qualify 
him to make such determinations, his claim must be denied 
based on the absence of competent evidence of a causal 
connection between his hearing loss and a service-connected 
disability.  As such, the Board concludes that his claim must 
be denied.

IV.  Earlier effective date for individual unemployability

The RO granted a total compensation rating based on 
individual unemployability in June 1995, effective from June 
8, 1994.  The veteran believes that he should be granted an 
effective date of April 14, 1987 for the total individual 
unemployability rating because that is the date that he  
stopped working because of his service-connected 
disabilities.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. 
§ 3.400(o). 

In reviewing the record, the Board finds that a Board 
decision in November 1984 denied the veteran's claims for 
service connection and an increased rating.  After that 
decision, the veteran did not file a claim for increased 
compensation benefits until June 8, 1994.  No medical 
evidence was received by VA between the 1984 Board decision 
and the claim filed in June 1994.  An RO decision in January 
1995 granted secondary service connection for a psychiatric 
disability and increased the combined rating for the 
veteran's service-connected disabilities from 30 percent to 
80 percent.  The RO advised the veteran at that time that, if 
he was seeking a total compensation rating based on 
individual unemployability, he must file a formal claim.  The 
veteran filed a formal claim for that benefit on February 25, 
1995.  The  medical evidence of record at that time showed 
that his service-connected disabilities precluded 
substantially gainful employment.  The RO construed the 
veteran's statement received on June 8, 1994 as an informal 
claim for a total compensation rating based on individual 
unemployability.  As the veteran filed a formal claim for 
that benefit within one year, and the medical evidence then 
showed that he was unemployable due to his service-connected 
disabilities, the correct effective date for the 
unemployability benefit was June 8, 1994.  38 C.F.R. 
§§ 3.155; 3.400(o).  

The Board understands the veteran's contention that he could 
no longer work as of April 14, 1987; nevertheless, the law 
mandates that this is not the effective date of the claim.  
In other words, even assuming that the veteran is correct in 
believing that he was factually unable to word as of April 
14, 1987, the fact remains that he did not file a claim for 
entitlement to individual unemployability until June 1994 and 
there was no medical evidence of record dated prior to that 
time to show that he was unemployable due to his service-
connected disabilities.  See 38 C.F.R. § 3.157.  A claim or 
application for VA benefits, whether formal or informal, must 
be in writing and must identify the benefit sought.  38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 3.155; Rodriguez 
v. West, 189 F.3d 1351 (Fed.Cir. 1999); Lalonde v. West, 12 
Vet. App. 377 (1999).  While the VA should broadly interpret 
submissions from a veteran, it is not required to conjure up 
issues not specifically raised.  See Brannon v. West, 12 Vet. 
App. 32 (1998).  Thus, under the cited legal authority, the 
effective date can be no earlier that June 8, 1994.  

V.  Conclusion

The veteran has established service connection for numerous 
disabilities, and the evidence shows that he is now totally 
disabled because of those disabilities.  The Board, however, 
is denying the claims presented before it for the reasons and 
bases as outlined above.  The veteran's bladder dysfunction 
was rated at the highest schedular evaluation under any 
criteria that did not require the use of absorbent materials 
or symptoms that did not seem to apply to the veteran's 
condition (constant albuminuria with some edema; or, definite 
decrease in kidney function; or, hypertension).  The veteran 
was not specifically being treated for his monoclonal 
gammopathy as defined by the applicable criteria.  The 
veteran did not submit any competent medical evidence that 
hearing loss was caused or aggravated by his sensory motor 
polyneuropathy despite his own suspicions.  Further, the 
applicable regulations do not permit entitlement to an 
effective date more than one year prior to the date the 
veteran filed his claim for a total compensation rating based 
on individual unemployability. 

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b); however, the 
doctrine is inapplicable because the preponderance of the 
evidence is against the claims.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 40 percent for service-
connected bladder dysfunction with urinary frequency is 
denied.

An initial compensable evaluation for service-connected 
monoclonal gammopathy is denied.

Secondary service connection for bilateral hearing loss is 
denied.

An effective date for a total compensation rating based on 
individual unemployability, prior to June 8, 1994, is denied.


                                                        
REMAND

There is no medical evidence of a sleep disorder during or 
proximate to service.  The veteran asserts that his sleep 
disorder is due to his urinary frequency associated with his 
service-connected bladder dysfunction.  At a VA examination 
in May 1997, the veteran complained of bladder pain, which he 
indicated further disturbed his sleep.  The examiner noted 
that the veteran appeared to have sleep disturbance secondary 
to neurogenic bladder at that time.  The veteran stated at 
another VA examination in May 1997 that he had a long history 
of sleep disturbance.  He reported dreams and nightmares that 
did not wake him.  He said that he had been treated with 
Elavil and Clonopin, but the medications did not alleviate 
his symptoms.  The veteran indicated that his sleep disorder 
was worsened by his bladder condition.  

It is not clear from the record whether the veteran has sleep 
disturbance symptoms or an actual diagnosed disability 
manifested by sleep disturbance caused or aggravated by his 
bladder dysfunction.  It is pertinent to note that the 
veteran's already service-connected disabilities include a 
dysthymic disorder (rated 30 percent).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
if the medical evidence of record is insufficient, the Board 
is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  It is the Board's judgment that 
an examination is warranted to more fully address the 
questions of diagnosis and causation at hand. 

In view of the need for further development for the claim of 
secondary service connection for a sleep disorder, appellate 
review of the issue of entitlement to a total schedular 
rating must be deferred.  

As noted in the introduction, the question of the timeliness 
of the appellant's Substantive Appeal for a higher initial 
evaluation for impotence is, in itself, an appealable issue.  
See Marsh v. West, 11 Vet App. 468, 470 (1998).  Accordingly, 
the matter of whether the appellant's Substantive Appeal was 
timely is remanded to afford the veteran an opportunity to 
submit evidence or argument on this procedural issue.

In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The RO should furnish the veteran a 
statement of the case on the issue of the 
timeliness of the Substantive Appeal as 
to his claim of entitlement to secondary 
service connection for impotence which 
was denied by the January 1999 rating 
decision.  The veteran should be advised 
of the necessity of filing a timely 
substantive appeal.  

2.  The RO should also request from the 
veteran the names and addresses of all 
medical care providers who have treated 
him for a sleep disorder.  After securing 
any necessary releases, the RO should 
obtain and associate with the claims 
folder any records that are not already 
in the file.
 
3.  Thereafter, the RO should schedule an 
appropriate VA examination or 
examinations of the veteran to clarify 
whether he has a diagnosed disability 
manifested by sleep disturbance (separate 
and distinct from his already service-
connected dysthymic disorder) and, if so, 
to determine the etiology of the sleep 
disorder.  All indicated tests and 
studies should be conducted, and all 
clinical findings should be reported in 
detail.  The claims file and a copy of 
this order should be made available to 
the examiner.  Following the examination 
and a thorough review of the file, 
including all material received pursuant 
to this remand, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any sleep 
disorder that is diagnosed was caused or 
aggravated by his service-connected 
bladder dysfunction with urinary 
frequency.

4.  The RO should review the claims file 
and take any additional development to 
ensure compliance with the assistance to 
the claimant provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

5.  When the above development has been 
completed, the case should be reviewed by 
the RO.  If service connection and a 
compensable rating for sleep disturbance 
is granted, the RO must readjudicate the 
issue of whether the veteran is entitled 
to a 100 percent schedular rating under 
38 C.F.R. §§ 4.25, 4.26.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate review. 

The purpose of this REMAND is to obtain additional 
development and to comply with procedural due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  

The appellant and his representative are free to submit any 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 

